                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JUAN FRANCISCO QUINTANILLA, JR.,

         Plaintiff,

v.                                                           No. 20-cv-1264 KRS

ANDREW SAUL, Commissioner
of the Social Security Administration,

         Defendant.


                                         JUDGMENT

        Having granted Defendant’s Unopposed Motion to Remand to Agency in an order

entered concurrently herewith, in accordance with Federal Rule of Civil Procedure 58,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.




                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
